PER CURIAM:
The decision of the Immigration and Naturalization Service, which has ordered the deportation of Buchowiecki-Kortkiewicz, is affirmed. Also, the denial in district court of a petition for habeas corpus is affirmed.
Appellant primarily attacks on a constitutional basis the classification in the statute which permits his plea of guilty to possession of marijuana in violation of a California state penal statute to be a basis for deportation.
Congress had made the classification and we cannot say that it has no rational basis.